Citation Nr: 0109839	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a stab wound of the neck, currently evaluated as 
30 percent disabling. 

2.  Entitlement to an increased rating for fasciitis of the 
lumbosacral paravertebral muscles, secondary to repeated 
spinal taps, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1974 to May 1977. 

This matter comes before the Board of Veteran's Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia which confirmed and continued a 10 percent rating for 
the service-connected lumbosacral disorder but increased a 10 
percent rating for the service-connected neck disorder to 30 
percent.  This case has been advanced on the docket because 
of administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).

In the notice of disagreement (NOD) the veteran stated that 
he wanted a 40 percent combined disability evaluation made 
retroactive to 1983 and he also made reference to having 
arthritis which had not been addressed by the RO.  In a June 
21, 1999 letter the RO requested clarification, stating that 
no appeal had been taken from a September 1983 rating action 
denying service connection for arthritis and that to reopen 
such a claim new and material evidence had to be submitted.  
A history of past rating actions in this case was noted, 
including a Board decision in July 1981 denying an increased 
rating for the service-connected neck disorder and a March 
1983 rating action which decreased a 20 percent rating for 
the service-connected low back disorder to 10 percent but 
from which an appeal was not perfected.  The RO again 
explained these matters in a June 1999 letter.  However, the 
veteran again made reference to these matters in his 
Substantive Appeal received in January 2000.  It appears that 
he wishes to reopen a claim of entitlement to service 
connection for arthritis and may wish to claim earlier 
effective date for the increase to 30 percent for his neck 
disorder.  These matters are referred to the RO for such 
adjudicative action as may be appropriate.



FINDINGS OF FACT

1.  The postoperative residuals of a stab wound of the neck 
are manifested by severe limitation of motion of the cervical 
spine with muscle spasm and subjective complaints relative to 
the surgical scar but no objective evidence that the stab 
wound or surgical scars are symptomatic.  

2.  The fasciitis of the lumbosacral paravertebral muscles, 
secondary to repeated spinal taps, is manifested by no more 
than, at most, slight limitation of motion of the lumbosacral 
spine and some muscle spasm.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for postoperative 
residuals of a stab wound of the neck is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.56, and 
Diagnostic Code 5290 (2000).   

2.  An evaluation in excess of 10 percent for fasciitis of 
the lumbosacral paravertebral muscles, secondary to repeated 
spinal taps, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 
4.40, 4.41, 4.45, 4.56, and Diagnostic Code 5292 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking increased ratings for his service-
connected disabilities of the neck and low back.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 
2096 (2000).  This law rewrites the 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the claimant was 
provided a VA rating examination in December 1999 to 
determine the extent and severity of these service-connected 
disorders and VA outpatient treatment (VAOPT) records have 
been obtained.  The Board finds the veteran is not prejudiced 
by appellate review at this time without initial adjudication 
by the RO after enactment of the VCAA.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (2000).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology, painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

The service-connected disorder of the neck is currently 
evaluated under DC 5290 for limitation of motion of the 
cervical spine but was previously evaluated under DC 5293 on 
the basis of intervertebral disc syndrome (IVDS).  It also 
appears, since the injury was a stab wound, that DC 5323, 
injury of Muscle Group 23 which includes the muscles of the 
back of the neck, should be considered.  

Under 38 C.F.R. § 4.71a, DC 5290, limitation of motion of the 
cervical spine warrants a 10 percent rating when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.  

Under 38 C.F.R. § 4.71a, DC 5293, a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome (IVDS) and a 
20 percent evaluation if moderate with recurring attacks.  A 
40 percent rating requires severe IVDS with recurring 
attacks and with little intermittent relief. 

Under DC 5323 a slight injury of Muscle Group 23 warrants a 
noncompensable rating.  A moderate injury warrants a 10 
percent rating; a moderately severe injury warrants a 20 
percent rating; and a severe injury warrants a maximum 30 
percent rating. 

The service-connected low back disorder is currently 
evaluated under DC 5292, for limitation of motion of the 
lumbosacral spine, and analogously under DC 5320, for injury 
of Muscle Group XX (20).  Additionally, even if the service-
connected lumbosacral fasciitis were rated as analogous to 
myositis under DC 5021, this in turn requires rating as 
degenerative arthritis under DC 5003 which is rated as 
limitation of motion.  

Under 38 C.F.R. §§ 4.20 and 4.27 (2000) it is permissible to 
rate an unlisted disorder as if it were a closely related 
disease or injury, when the functions affected, the 
anatomical localization, and symptomatology are closely 
analogous.  See Lendenmann v. Principi, 3 Vet. App. 345, 351 
(1992) (permitting analogous ratings on the basis of etiology 
rather than symptoms) and Archer v. Principi, 3 Vet. App. 433 
(1992). 

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and severe limitation warrants a 40 evaluation.  
38 C.F.R. § 4.71a, DC 5292.  

Under 38 C.F.R. § 4.71a, DC 5320, a noncompensable rating is 
warranted for a slight injury of Muscle Group XX, the 
postural support muscles of the body in the torso and neck.  
A 10 percent rating is warranted for a moderate injury.  A 20 
percent rating is warranted for a moderately severe injury.  
A 30 percent rating is warranted for a severe injury.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2000).

Under 38 C.F.R. § 4.56(d) muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  In 
determining the classification of the injury, the type of 
injury, history and complaints, and objective findings are 
considered.  

Under § 4.56(d)(2), for moderate disability of muscles, the 
type of injury is frequently a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings are the presence of small or 
linear entrance and exit scars, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Historically, the record should reflect a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability. 

Under § 4.56(d)(3) for moderately severe disability of 
muscles, the type of injury is frequently a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Objective findings are entrance and 
exit scars indicating damage or involvement of one or more 
muscle groups and palpable loss of deep fascia or muscle, and 
impaired strength and endurance.  Historically, there should 
be evidence of prolonged treatment of the wound and a record 
of consistent complaint of cardinal signs and symptom of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements. 

Background

During service, the veteran underwent surgical removal of a 
part of a knife blade from the C7-T1 area and a total 
hemilaminectomy at C7-T1 on the left.  Post operatively he 
had paresthesia of the left upper extremity and slight 
numbness of the left hand as well as persistent neck pain.  

On VA examination in July 1977 the veteran complained of left 
arm weakness and occasional giving out of his left leg but 
his low back pain did not radiate down any leg.  He was right 
handed.  On neurological examination there was tenderness and 
muscle spasm in the left lower cervical area, the upper 
thoracic paravertebral muscles, and the lumbar area.  
Straight leg raising (SLR) was positive at 50 degrees on the 
right and negative on the left.  Position sense revealed 
hypesthesia of the left arm but his sensory system was 
otherwise normal.  The diagnoses were stab wound residuals 
with nerve root irritation resulting in paresthesia of the 
left arm, left C7-T1 hemilaminectomy residuals, and probable 
mild lumbar fasciitis secondary to repeated spinal taps.  
Cervical spine X-rays revealed no fracture or dislocation and 
the vertebral bodies and interspaces were within normal 
limits.  

On VA examination in 1978 the veteran's complaints included 
numbness of the left 3rd, 4th, and 5th fingers as well as 
weakness of the left arm and left leg.  On examination his 
gait and posture were normal and he walked adequately on his 
toes and on his heels.  There was no limitation of motion of 
his low back or cervical spine but there was tenderness and 
muscle spasm of his lumbar paravertebral muscles.  There was 
hypesthesia of the palm of the left hand but not the fingers, 
and left handgrip strength and left shoulder range of motion 
were 90 percent of normal.  SLR was negative bilaterally and 
muscle strength in the lower extremities was normal.  The 
diagnosis was stab wound operative residuals with some 
weakness of the left upper and lower extremities associated 
with anxiety neurosis and mild fasciitis of the lumbosacral 
paravertebral muscles secondary to repeated spinal taps.  X-
rays of the cervical, dorsal, lumbar, and lumbosacral spinal 
segments were negative.  

On VA examination in 1980 the veteran's stab wound scar was 1 
centimeter (cm.) by 1/2 cm., just to the left of the mid-line 
at the level of about C5.  The postoperative scar was 6 
inches long, well healed, in the mid-line of the neck.  Both 
scars were non-adherent and non-tender.  Cervical motion was 
normal in all directions but performed slowly, with apparent 
discomfort, and with crepitation.  SLR was negative 
bilaterally and lower extremity reflexes were normal.  Low 
back range of motion was normal in all directions but 
performed slowly and with some discomfort.  On arising from 
forward flexion there was a moderate amount of lumbar muscle 
spasm.  There was no tenderness to palpation of the 
paravertebral muscles.  There was no muscle atrophy.  There 
were no radiological abnormalities of the cervical and 
lumbosacral spine.  

On VA examination in 1982 the veteran reported that he had 
recently run in a marathon race "with no trouble 
whatsoever."  The diagnoses were fasciitis of the 
lumbosacral muscles not found and completely asymptomatic 
operative stab wound residuals of the neck.  

In December 1982 the veteran testified at an RO hearing that 
on VA examination in 1982 he told the examining physician 
that he felt that he had recovered completely from his neck 
and low back disorders and that the examining physician had 
agreed, but thereafter he had reexperienced pain in those 
areas.  

On VA examination in February 1983 the veteran complained of 
mild hypersensitivity when running his hand over the old stab 
wound and the surgical scar.  There was no cervical muscle 
atrophy.  He would not laterally abduct his arms to above 150 
degrees because he was afraid it would produce pain or muscle 
spasm.  There was no left-hand muscle atrophy.  Despite 
complaints of paresthesia down the left arm, medially, to the 
3rd, 4th, and 5th fingers, no significant abnormality of the 
left arm or hand could be detected by the examiner.  The 
veteran would also not perform complete low back flexion.  

On VA compensation and pension examination in August 1983 
there was no muscle atrophy of the veteran's neck or 
shoulders and he would not perform full range of motion, to 
protect against symptom production, but had good cervical 
motion.  He complained of a sensation of pressure in the 
upper back, beneath the lower portion of the operative scar.  
The diagnoses included mild hypersensitivity of the lower 1/4 
of the surgical scar and adjacent skin, as described by the 
veteran.  

On VA orthopedic examination in August 1983 the veteran's low 
back discomfort could be triggered by emotional stress or 
prolonged standing or walking.  He complained of some 
hypersensitivity of the surgical neck scar and that certain 
neck and left arm motions producing paresthesia.  On 
examination there was no lumbosacral muscle spasm but he 
complained of painful lumbosacral motion.  Reportedly, there 
was paresthesia on rubbing or pressing the surgical neck 
scar.  The right upper extremity was 1/8 inch greater in 
circumference than the left, at equal points above and below 
the elbows.  The left calf was 1/2 inch less in circumference 
than the right but thigh circumferences and lower extremity 
reflexes were equal.  The diagnoses were (1) by history only, 
non-limiting, non-radiating upper lumbar back pain, in 
variable amounts, with no evidence of nerve root pressure of 
disk origin on examination, which clinically corresponded to 
chronic muscle and ligament strain syndrome with a probable 
postural contribution; and (2) by history only, not 
clinically apparent, and non-limiting, chronic left levator 
and base of neck pain, non-radiating, with hemilaminectomy at 
C7 and alleged arthritis.  It was noted that X-rays had 
revealed very small fenestration of the left C7-T1 laminae 
only and no description of arthritis.  

VA outpatient treatment records revealed that on neurological 
evaluation in September 1997 the veteran had developed 
increased pain in the last week, after he started doing some 
exercises with his arms and with weights.  He complained of 
pain along the left side of the neck and behind his left ear, 
associated with headaches.  There was no radiation of pain 
into, nor numbness or weakness of, his upper extremities.  He 
related a history of recurrent left earaches for several 
years but was not sure if he had an ear infection which 
caused the pain in the left side of his neck.  On examination 
his neck was supple but there was decreased motion with 
complaints of pain on all movements.  There was paravertebral 
muscle spasm in the cervical spine area.  There was a well-
healed posterior surgical scar.  It was noted that cervical 
spine X-rays revealed questionable mild degenerative joint 
disease (DJD) and findings of the prior laminectomy, as well 
as mild straightening of the lordotic curvature consistent 
with muscle spasm.  The assessments included an old cervical 
injury (stab wound), status post laminectomy; cervical pain 
secondary to the old injury and acute strain, and probable 
DJD.  Cervical spine X-rays in September 1997 disclosed mild 
early spondylosis at C6-7 with marginal lipping but no 
narrowing of disc spaces or the neural foramen.  

On VA examination in December 1998 the veteran reported that 
after he was stabbed with a bayonet in the posterior shoulder 
and neck area he had had an infection, following which had 
multiple spinal taps.  For the past 5 to 6 years he had had 
an intense pain in the small of his back which, at times, 
knotted up.  He continued to have pain and stiffness in his 
neck and shoulder areas which was usually exacerbated when he 
was under stress.  His indicated that he could only obtain 
relief by going home and lying down.  He awakened each 
morning with increased stiffness.  He took over-the-counter 
medication.  

On examination the veteran had some significant muscle spasms 
present in the posterior neck muscles as well as in the 
anterior neck muscles.  He had significant decreased range of 
motion in the neck, having flexion of approximately 30 
degrees, extension to perhaps 5 degrees, rotation to the left 
of 20 degrees, and rotation to the right of about 20 degrees.  
There was considerable spasm throughout all range of motion.  
The shoulders however appeared to have normal function.  Deep 
tendon reflexes (DTRs) and grip strength were symmetrical in 
the upper extremities.  There was, perhaps, slight spasm 
present in the lumbar spine, more so towards the 
thoracolumbar area.  He has essentially full range of motion 
and flexed to approximately 85 to 90 degrees, extended to 
approximately 20 degrees with considerable pain, but no 
radicular component.  DTRs and strength in the lower 
extremities were symmetrical.  Extensor hallucis longus 
strength was symmetrical.  Lumbosacral X-rays were 
unremarkable.  X-rays of the cervical spine taken earlier 
last year revealed mild spondylosis of C6-7.  The pertinent 
diagnoses were (1) status post stab wound injury and surgery 
for same near the cervical spine; (2) significant muscle 
spasm in the posterior and anterior neck muscles resulting in 
a significant decrease in range of motion; and (3) 
spondylosis of the cervical spine.  The examiner commented 
that there was no evidence of fasciitis of the lumbosacral 
spine at exam or a history of lumbosacral fasciitis.  

VA outpatient treatment records reveal that in April 1999 the 
veteran complained of neck and left upper extremity pain, 
with pain in that upper extremity radiating down to the 3rd, 
4th, and 5th digits.  He reported that he had had this pain 
for the last 1 to 2 years.  He attributed both pain and 
weakness to a prior laminectomy.  He indicated that his 
weakness, tingling, and numbness had progressively worsened 
in the past year and that he had been having difficulty using 
his left upper extremity.  He did not report having any 
weakness in any other limbs.  On examination his neck was 
supple and neurologically there were no focal deficits.  
Motor and sensory status, as well as reflexes, were intact.  
Power was 5/5 in all extremities.  The assessment was left 
upper extremity weakness with no obvious neurological 
deficit.  He was to be afforded a neurological evaluation, 
which was conducted in June 1999.  At that time he complained 
of intermittent numbness, for that last few months, in this 
left 4th and 5th fingers but denied currently having any 
radicular arm pain.  A computerized tomogram (CT) of his 
cervical spine in May 1999 had revealed neural foraminal 
encroachment at the right C6-7 nerve root but he had no 
complaints in that area.  His complaint was of left C7 nerve 
root involvement.  It was noted that his neurological 
examination was normal and it was felt that he did not 
require referral to a neurosurgery clinic.  He was advised to 
take Ibuprofen as needed for neck pain or increasing left arm 
pain or numbness.  A June 1999 cervical CT scan revealed 
neural foraminal encroachment at C6-7 on the right secondary 
to prominent degenerative spurring and bony hypertrophic 
change.  X-rays of the cervical spine revealed no 
abnormality.  

In an October 1999 statement the veteran reported that 
sneezing, coughing, and quick head movements caused a 
sensation of locking in his neck.  He also complained of a 
constant numbness and a sensation of "tinkling" in three 
fingers of the left hand.  

Analysis

Neck Stab Wound

The 30 percent rating currently assigned for the 
postoperative residuals of the stab wound of the posterior 
aspect of the neck is the highest rating assignable for 
limitation of motion under DC 5290 and is also the highest 
rating assignable for a muscle injury of Muscle Group 23 (for 
a severe injury).  Separate ratings for the limitation of 
motion and for the muscle injury may not be assigned without 
pyramiding which is prohibited under 38 C.F.R. § 4.14 (2000).  
Additionally, as to the residual scarring, DC 7804 provides 
that scars which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
However, even after repeated examinations there is no 
objective evidence that either the initial stab wound scar or 
the surgical scar are tender or painful, despite the 
veteran's subjective complaints concerning the surgical scar.  
The diagnosis of mild hypersensitivity of the surgical scar 
on VA compensation and pension examination in August 1983 was 
based on the veteran's subjective complaint and not upon 
objective clinical findings.  Moreover, these scars are 
otherwise asymptomatic.  

A rating greater than the current 30 percent evaluation could 
be assigned under DC 5293 for severe IVDS.  However, while 
repeated evaluations have found cervical muscle spasm, they 
have failed to clinically document upper extremity 
neuropathy.  In fact, despite his recent complaint of sensory 
abnormality of the left upper extremity, a VA outpatient 
neurological evaluation was normal and it was not felt that 
the veteran required referral to a neurosurgery clinic.  X-
rays of the cervical spine have revealed no intervertebral 
disc pathology or disc space narrowing.  Accordingly, it is 
clear that the veteran does not have severe IVDS which would 
warrant a 40 percent schedular rating.  The preponderance of 
the evidence is against assigning a higher evaluation than 30 
percent for the neck disorder.

Lumbosacral Paravertebral Fasciitis

The December 1998 VA examination revealed essentially full 
range of motion of the veteran's lumbosacral spine, although 
there was also slight spasm in the lumbar spine.  There is no 
persuasive evidence of lumbosacral radiculopathy and the 
initial injuries to the lumbosacral paravertebral muscles, 
while penetrating and even with some possible initial 
infection as related by the veteran, were not through and 
through, did not involve more than one muscle group, and did 
not cause any loss of deep fascia or muscle tissue.  Thus, 
absent moderate limitation of motion or a moderately severe 
muscle injury, an increased rating is not warranted.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the average earning capacity impairment due 
to the service-connected disorder.  38 C.F.R. § 3.321(b) 
(2000).  The record reflects that the RO considered and 
declined to refer the veteran's case for an extraschedular 
rating.  The Board agrees that there is no factor in this 
case rendering the regular schedular criteria inadequate.  
Higher ratings might be assigned under the rating schedule if 
the veteran met the criteria.  He does not meet the criteria 
in this case, but that does not render the criteria 
inadequate.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

A rating in excess of 30 percent for post operative residuals 
of a stab wound of the neck is denied.  

A rating in excess of 10 percent for fasciitis of the 
lumbosacral paravertebral muscles, secondary to repeated 
spinal taps, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

